Citation Nr: 1010289	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  07-27 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision by the RO in San Diego, 
California that denied service connection for asthma, side 
effects of prednisone/heart condition, and for hypertension.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2007 VA Form 9 (substantive appeal), the 
Veteran indicated that he wanted to appear at a hearing 
before a Veterans Law Judge at the RO (i.e., a Travel Board 
hearing).  By a letter dated in December 2009, the Veteran 
was informed that such a hearing had been scheduled for 
January 28, 2010.  On January 28, 2010, the Veteran 
telephoned the RO and stated that he was not well enough to 
travel to the hearing, and requested a hearing before a 
Veterans Law Judge via videoconference technology. 

Hence, the case must be remanded to the RO to schedule a 
Board videoconference hearing.  See 38 U.S.C.A. § 7107 (West 
2002).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Board videoconference hearing before a 
Veterans Law Judge at the next available 
opportunity.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


